Title: To James Madison from George Davis (Abstract), 20 March 1805
From: Davis, George
To: Madison, James


20 March 1805, Tunis. No. 25. “I have the honor to enclose for your information No. 1. a Copy of a letter addressed to Commodore Barron; and No. 2. a Copy of his answer to His Excellency the Bey’s late communication— no conversation has ever taken place, on the subject of this letter; but which must be attributed to an anticipation of our refusal, and the consequent arangements made at Malta; as both Vessels arrived on the 16th. inst., navigated and mann’d with nearly sixty Spanish Seamen, who were detained as prisoners of war at that place—this arangement seems to have been made between the Governor & Tunisien Ambassador at that Island, without the Knowledge or interference of the Spanish Consul here.
“On the 11th. anchored in the Road of the Gouletta the U.S. Schooner Nautilus—an express was instantly sent on board, informing her Commander, of the arrival of the Tripolitan Xebec at Susa; as also, that the one in the Mole was nearly ready for Sea—the Schooner got under way the same evening; returned again on the 14th.; and continued making occasional visits to the harbour, untill the 19th. inst.; (when she sailed for Malta, with dispatches for the Commodore & Consul Genl. Lear); a circumstance which seems to have given infinite displeasure to His Excy. the Bey— and a proper sense of fear to the Tripolitans, who have again disembarked; and will proceed immediately, either onboard their Corsair at Susa, or to Tripoli by land.
“The Rais, who plundered Capt. Egery, arrived at this place on the 11th. inst.— the following morning was at Bardo; and waited on the Sapatapa, informing him of the object of my visit—he observed, that the Rais, had just left him, that he had produced a paper, written by the American Capt., and witnessed by the Commander of a Spanish Vessel, declaring his conduct towards Capt. Egery, to have been most friendly—we are always ready (says he) to render justice, and in such instances with a severe penalty to the offender, when the charges, are substantiated by proofs. I stated that the circumstance of his producing a Certificate, was in itself, an indirect proof, for what necessity was there to procure a paper of his correct conduct, unless he was conscious, that some charge could be brought against him.
“Sapatapa} He detained the American Vessel twenty hours from the circumstance of her having only the old testa; and when he fell in with the Spanish Vessel, the Commander of which explained to the Rais the reasons; she was instantly dismissed; but suspecting that some complaint might be made in consequence of the long detention, he demanded the Capt.’s declaration, countersigned by the Spanish Captain.
“Answer} The declaration, was a forced one, as is the custom of all Rais’, who plunder neutrals: a recent instance has occurr’d to the Swedes, in which His Excy. caused strict & prompt Justice to be rendered.
“Sapa.} The Swedes, have nothing to do with the affair in question; a third person, shd. decide, to wit, the Spanish Capt.—You say, the paper alluded to, was procured by force; find out in what port of Spain the Capt. is; cause him to make a declaration, as he is now free’d from all personal danger; and when produced, the Rais, shall receive such punishment, as the nature of the crime demands.
“Ansr.} This is putting me to a proof, which cannot be obtained under a long period, if ever; and does not accord with the assurances given me of immediate satisfaction; the oath of the complainant is now in my hands, and ought to be a satisfactory proof.
“Sapa.}   This is the oath of the American Capt., well; I will cause the Rais to be taken by an Officer of Justice into the high Mosque, & placed upon oath, if he refuses, you shall be immediately paid to the amount of the property, & the Rais bastinadoed.
“Ansr.}   As for the oath of the Rais, he would sware to any thing I would dictate for one half the value; abst[r]acted from the fear of a corporeal punishment.
“Sapa.}   Why, I am not authorized to make use of the same remark; you wish me to take a proof, that you will not receive—you produce a charge against an officer, without shewing any thing to substantiate it; and demand him punished before he can with Justice be condemned.
“Ansr.}   If you are resolved to ask for direct proof, when the nature of the case will not admit of it; as in such instances, your Corsairs, may plunder our Merchantmen on every occasion, and with impunity; an open state of hostilities, would certainly be preferable; however this is a point which may be hereafter discussed, I only request a decisive answer, that I may make a proper representation to the Commander in Chief of our Naval forces in these Seas, & to the President my Master; who are to decide on the most expedient measures to avoid a similar evil.
“Sapa.}   Your language is not justified by the subject in question; come after tomorrow, when the Rais shall be present—both parties heard; & my Master will give his decision.
“17th. was at Bardo untill twelve; the Rais did not appear; the Bey directed me to come the next day.
“His Excellency, received me in the hall of Justice, the Rais being present.
The following is almost a literal translation of the conversation which took place.
“Bey} What is the nature of Your complaint?
“Ansr.}   I complain against the Rais, Hassan Zerdumi, for having plundered & ill treated a Capt. of an American Merchantman, as already stated [to] your Minister.
“Bey} You faithless dog, is it true that you have thus abused the confidence placed in you?
“Rais} No Sidi; I never took any thing, nor made use of any ill language to the American Capt., as will be seen by his Certificate.
“Bey} Have you seen the paper alluded to?
“Ansr.}   No; but know the nature of its contents—It was obtained by force.
“Bey} His having obtained it by force, is an additional crime; and his having compell’d the Spanish Capt. to Countersign it, aggravate them; I will write myself to the King’s Minister, as well as the Spanish Consul, who, is now at Bardo; and a Certificate shall be sent without delay, from under the Spanish Capt.’s hand; if it accords with your accusation, I solemnly swear, that the Rais shall die under the bastinadoe—this I trust will be sufficient satisfaction. Now I will give you my sentiments on the subject of your complaint; if I am incorrect, tell me so with frankness. Your Govt., and its Commodores, have a just & high opinion of their own force, & a very insignificant one of mine; they imagine, that my apparent inactivity & silence, under injuries and neglects, is the result, either of ignorance, or fear; and to enforce this opinion, the manner in which your remonstrance has been made, has the greatest weight— is not this the first complaint you ever made? let me ask you one question: When a Government receives on the part of another, repeated injuries, and no noise is made about it; & the offending one receives one slight cause for discontent, and instantly raises a mighty tumult; what is to be deduced? that the quiet one, is either impressed with a sense of fear, or a strong desire to retain the peace; and that his complaints are not proffer’d, in order to avoid those little disputes, which frequently terminate in war. You have taken our vessels & not restored all the property, as in the late instance of the Prize. You have destroyed our Sandals on the Coast of Tripoli & elsewere; for instance, two between Jerba & Sphax; You have recently captured an Imperial bringing us supplies, (Knowing our distressed situation), & carried her to Malta; What Justice have you render’d me? have I sent vessels of war to your Country to demand, in a peremptory tone, immediate satisfaction? have I sent Spies to sound your harbours, and report to your enemy their state? have I treated you (as in any other part of Barbary, you would have been), with abusive language, and probably chains? a miserable Rais, takes a Spy glass, at which you instantly make a violent remonstrance; and a frigate is dispatched for the sole object of demanding Justice. Nations, who wish to retain peace, are not wholly governed by the letter of their treaties, they pass over in silence, little occurrences of this kind, not to excite coldness, disgust, disputes and war—the cord that binds us, cannot be stretched any farther, & if you pull it very little, be assured it will be broken; if you invite me to war, either by your Conduct to my subjects or myself, I swear by my beard not refuse to you. Now tell me, who has received the greatest injuries, the sinking and destroying of a dozen of Sandals, or the loss of your Captain’s Spyglass?
“Ansr.}   Your Excellency, ought not to feel any warmth of temper from the remonstrances made by the Commodore or myself; he has to answer to his Govt. for his conduct here, & therefore should be careful to see that full respect be paid to the flag of his Nation, which he is sent to watch over—it is not for the value of the articles plundered, that we complain, but for the act—it is not for the restoration of the money; but for the indignity offered to the flag—the prize vessel was captured, because she had no papers to shew that it was Tunisian property, and has been restored agreable to my promise—the Sandals found on the coast of Tripoli, were destroyed, because they attempted to enter that port, knowing it to be blockaded. Your Excellency, has been officially made acquainted with the circumstance; and also knows, that I have frequently lamented of the continuance of a commerce between Jerba, & Tripoli, carrying from the former place supplies to the enemy—if this was permitted, there must be unquestionably an end to the blockade; & if Your Excy., will not restrain them; our Vessels of war which are placed before Tripoli for that purpose must do it by force—the Sandals between Jerba and Sphax, received some little injury, because they would not heave too, to be examined. The Imperial captured & carried to Malta, has, I presume, been released if Tunisien property; and she certainly was not taken without just reasons of suspicion to the contrary; if not, let the flag which has been injured seek reddress—more injury arises to us, from the plundering of one Vessel, than to you by the loss of a dozen Sandals; it tends to destroy our commerce in these Seas, by exciting suspicions in the minds of our Merchants of a hostile disposition on the part of your Excy.; and which it is our mutual interest to correct—we do not meddle with the affairs of other Nations; nor is their any grounds for such an accusation; the Schooner which you allude to, has in no instance violated the rights of hospitality in your ports.
“Bey} When you mentioned the blockade of Tripoli, I considered it as of no consequence; you certainly know what are the usages of Barbary States among themselves & which are rendered most sacred by our religion—when I had war with the Venitians, Tripoli, constantly sent me supplies, and I ought to have returned them the same service, during their war with You—Tripoli cannot be greatly succoured by the few boats which you say have passed from Jerba; they are wretched fishermen, who hazard that little commerce, which gives subsistance to their families; and of which no other nation wd. have taken any notice. I have only to say, that the period is not distant, when we shall know the determination of your Government; and repeat to you, that the cord which binds us cannot be stretched any farther—advise the Commodore to refflect on the weight of my words; while I again swear never to refuse your invitation to war.
“Ansr.}   Your Excellency, has no reason to suppose my Govt. in any way hostile towards you; if there are any other motives of complaint, I am as ready to see that Justice be rendered Your Subjects, as I have been in demanding it of your Excy.—that our officers, are rigorous in the prosecution of their duty, must make them more valuable to their Country; and ought to render them more honourable in the eyes of so wise & just a Prince. I can only add, that I shall as ever continue to attend with promptitude to any grievances, which Your Subjects may Suffer, & promise, that on every occasion, strict & prompt Justice will be rendered them; that in the name of my Master the President & Commodore, I repeat their strong desire to retain the peace, and augment the friendship existing between the two Governments; and that I feel the greatest confidence in its long continuance.
“The Spanish Consul was sent for, and directed to write immediately to Spain; requesting that the speediest means might be taken, to procure the necessary information relative to the Spanish Capt., in order that his declaration might be made & forwarded without delay; and order’d the Rais to be put in prison. A Copy of Capt. Egery’s declaration is herewith enclosed. I have already expressed my sentiments to Commodore Barron & the Consul Genl., on the tenor of the Bey’s remarks; and cannot refrain from repeating to the Hon. the Secy. of State, that while His Excy. confined himself to menaces, I view’d them with little concern; and considered them as arising from motives very different than those of a resolution, to take hostile measures against us—he seems to have weighed with much correctness all the possible consequences of a war with us; but still I am induced to fear that this will ultimately be, the result of his demands. I can only say that those who enjoy his Excellency’s confidence, have a real interest in the preservation of the peace, and will ever combine with me in endeavouring to secure it. Commodore Barron, will probably soon make a visit with a respectable part of his Squadron to this Bay—a measure strongly to be recommended; and which perhaps at no other period cd. produce a like effect. It is impossible to form an idea of the distress & misery occasioned by the famine—the number of naked Bedouins, which crowd the streets, render it dangerous, and almost impossible for a Christian to walk out—many of the people feed upon the putrifying carcases of animals, as the only means to support life—nine hundred Mountaineers, with scarce one covering among them, were last evening fed at the Palace Gate, upon crude vegetables; a luxury which they have not enjoyed for many months, public executions become more frequent, and numerous.
“The Vekil of Tripoli, has this day dispatched a Courier to his Master, informing him of the arrival of his brother Ahmed Bashaw at Malta. I have the honor to enclose You No. 3. extract from Capt. B. & Mr. N.’s last communications.”
